PER CURIAM:
Ronnie Clarke appeals the district court’s order dismissing his claims against Defendants alleging violations of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2000), and 42 U.S.C. §§ 1981, 1983 (2000), as well as several other federal and state law claims. We have reviewed the record and find no reversible error. Accordingly, we deny Clarke’s application to proceed in forma pauperis, deny his self-styled “motion to grant summary judgment,” and affirm the district court’s order. See Clarke v. Ashby, No. 3:07-cv-00574-REP (E.D.Va. July 8, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.